Citation Nr: 1452171	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer.

2.  Entitlement to a compensable rating for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

Additional VA medical records, including a VA examination, were associated with the claims file after the appeal had been certified to the Board.  However, the evidence contained in these records is cumulative of evidence that was already of record prior to such certification.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  There has been no local reoccurrence or metastasis of the Veteran's prostate cancer, there is no renal dysfunction, and he receives the maximum schedular rating for voiding dysfunction, which adequately contemplates his prostatectomy residuals.

2.  The Veteran has no deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7528 (2014).

2.  The criteria for a compensable rating for impotence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records, identified private treatment records, and a statement from the Veteran's private physician have been obtained.  Also, the Veteran was provided VA examinations of his claimed disabilities in October 2010 and February 2012.  These examinations and their associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Increased Ratings

The Veteran filed increased rating claims for his service-connected prostatectomy residuals as a result of prostate cancer and impotence in September 2010. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's prostatectomy residuals as a result of prostate cancer are rated under Diagnostic Code (DC) 7528 for malignant neoplasms of the genitourinary system.  Under this code, a 100 percent rating is assigned for a malignant neoplasm of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, such disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

The record reflects that the Veteran underwent prostatectomy for prostate cancer in October 1999, but that, since then, there has been no local reoccurrence or metastasis of prostate cancer, and the Veteran has not contended otherwise.  In a letter dated in September 2010, the Veteran's private physician, Dr. J.W., stated that the Veteran had a history of prostate cancer and prostatectomy in 1999, but that, since then, his PSA had remained at 0, that he had had erectile dysfunction since his surgery, but that he otherwise seemed to be doing well with no signs of recurrent cancer.  As such, the Veteran's prostatectomy residuals are rated as voiding or renal dysfunction.

The record does not reflect, and the Veteran has not contended, that he has had any renal dysfunction as a residual of his prostate cancer or surgery.  On October 2010 VA examination, it was noted that the Veteran has normal kidney function, but had voiding dysfunction, voiding every four hours during the day and five hours at night, and having significant problems with wetting himself.  The Veteran reported that this significantly affected his activities of daily living. 

On February 2012 VA examination, the Veteran denied any renal dysfunction but stated that his voiding frequency was less than one hour during the day and that he urinated four to five times at night.  He reported urinary incontinence and that he did not use appliances, but that he did use absorbent materials that had to be changed three to four times per day.  At that time, he reported that he was not employed and that his activities of daily living were not affected. 

Under 38 C.F.R. § 4.115b, voiding dysfunction is rated as urine leakage or frequency or obstructed voiding.  The maximum schedular rating for voiding dysfunction is 60 percent for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times a day.  See 38 C.F.R. § 4.115b.  Thus, the Veteran receives the maximum schedular rating for his prostatectomy residuals and no higher rating is available; the Veteran's report of changing absorbent materials three to four times a day reflects frequency of urinary incontinence that is actually less than that contemplated in his 60 percent rating.  In this regard, during his June 2013 Board hearing, the Veteran indicated that he understood that, as his prostate cancer had not returned, there was no higher rating for his prostatectomy residuals, and he chose not to present any testimony regarding such prostatectomy residuals.  Therefore, a rating higher than 60 percent for prostatectomy residuals as a result of prostate cancer is not warranted.  

The Veteran's impotence is rated under Diagnostic Code (DC) 7599-7522, and is thus rated by analogy under the criteria for deformity of the penis.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to DC 7522 indicates that entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 should be reviewed. 38 C.F.R. § 4.115b, DC 7522.  In this regard, since November 1999, the Veteran has received SMC based on loss of use of a creative organ pursuant to 38 C.F.R. § 3.350(a).

In this case, as reflected in his June 2012 substantive appeal and June 2013 testimony before the Board, the Veteran asserts that, as a result of his prostatectomy, he has penile deformity in that his penis is contracted such that he is unable to get it out of his foreskin to urinate.  He asserts that this was due to surgical damage to nerve or muscle tissue controlling blood flow and contraction of the penis.  

However, the Board finds that a compensable rating for the Veteran's impotence is not warranted.  While the record reflects erectile dysfunction, the weight of the evidence reflects no deformity of the penis.

On October 2010 VA examination, the Veteran reported being unable to get his penis out of his foreskin, and that, when trying to void, because of his obesity and penis position, he had incontinence with urine dripping down his leg, which could happen several times a day.  Examination revealed that the Veteran was uncircumcised, that the penis was inside the foreskin, and that the testes were normal bilaterally.  On February 2012 VA genitourinary examination, there were noted to be no abnormalities of the penis or testicles on objective examination.

Thus, the objective medical evidence reflects no deformity of the penis.  While the Veteran has asserted such deformity, he has presented no medical evidence or other objective, competent evidence of penile deformity, or that his prostate surgery has in any way been responsible shortening of the penis causing an inability to urinate properly.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board recognizes the Veteran's assertion in his June 2012 substantive appeal that the October 2010 VA examiner "acknowledge[d] that [his] penis will not get out of the foreskin."   He further asserts that this is "evidence of deformity."  However, the October 2010 VA did not make any such objective observation, and merely observed that the penis was "inside the foreskin."  Moreover, the February 2012 VA examiner explicitly stated that objective examination revealed no abnormalities of the penis.

As the objective medical evidence, which is the most probative evidence in this case as to whether the Veteran has any actual deformity of the penis, reveals that he does not have any, a compensable rating under DC 7522 is not warranted.  

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's impotence, but finds that no other diagnostic code provides a basis for a higher rating. While a compensable rating is assignable for atrophy of both testes (see 38 C.F.R. § 4.115b, DC 7523), here, the record does not reflect, and the Veteran has not contended, that either testis is atrophied.  The Veteran's service-connected impotence has not been shown to involve any factors that warrant evaluation under any other provisions of VA's rating schedule. 

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  However, the assigned ratings are adequate, as the Veteran's symptomatology is adequately contemplated in the applicable rating criteria.  As noted above, the Veteran's frequency of urinary incontinence is actually less than that contemplated in his 60 percent rating for his prostatectomy residuals of voiding dysfunction.  To the extent that the Veteran has reported that this affects his activities of daily life, the Board finds such effects to be adequately contemplated in his 60 percent rating, which, again, contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times a day.  Also, as noted above, the Board receives SMC for loss of a creative organ for his impotence under the appropriate provisions, and has no penile deformity.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Moreover, during the entirety of the appeals period, the Veteran has received a total disability rating for individual unemployability due to service-connected disabilities.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and referral for extraschedular consideration is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, neither a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer nor a compensable rating for impotence is warranted, and there is no basis for staged rating of either disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer is denied.

A compensable rating for impotence is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


